Citation Nr: 1828604	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-39 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul Pension Center


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to service connection for the cause of the Veteran's death. 

3. Entitlement to VA death pension benefits. 


REPRESENTATION

Appellant represented by:	San Diego County Veterans Services




ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served from April 1955 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2013, the RO notified the Appellant that it was unable to determine her eligibility for death pension because the portion of the application that pertained to this issue, including income and net worth information, was crossed out.  She was advised that if she wished to apply for death pension, she should complete and return the VA form 21-0518-1 Eligibility Verification Report. 


FINDINGS OF FACT

1. The Veteran died in December 2012; the immediate cause of death was recorded as colon cancer with metastasis to the liver and lymph node.  The other significant conditions contributing to death were stage III squamous cell oropharyngeal cancer, sepsis, lupus, COPD, pancytopenia, emphysema, asthma, prostate cancer, base of tongue cancer, hypertension, and hyperlipidemia. 

2. At the time of death, the Veteran was not service connected for any disability. 

3. Evidence received since the June 2013 rating decision denying service connection for the Veteran's cause of death relates to an unestablished fact necessary to substantiate the claim, and presuming its credibility, raises a reasonable possibility of substantiating the claim of entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318. 

4. The Veteran served on active duty for more than 90 days during a period of war. 

5. The Veteran and the Appellant were married in September 1961, and were still married at the time of his death. 

6. The Appellant failed to comply with the VA's request for income information beginning from the date she filed her application for death pension benefits. 


CONCLUSIONS OF LAW

1. New and material evidence has been received to warrant reopening of the previously denied claim of service connection for cause of death.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. § 3.312 (2017).

3. The eligibility requirements for entitlement to death pension benefits have not been met.  38 U.S.C. §§ 101, 1503, 1541, 1543, 5107 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.102, 3.159, 3.262, 3.274, 3.275 (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by a way of a letter sent May 2013. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.

In regard to the Appellant's claim for entitlement to VA death pension benefits, the Appellant failed to provide the income information on her application necessary to determine entitlement to death pension benefits.  A June 2013 correspondence provided the Appellant with the information necessary to substantiate her claim, but no income information was received by VA.  An Eligibility Verification Report accompanied the letter, which she was requested to complete and return.  Additionally, an Eligibility Verification Report was enclosed with the October 2014 SOC informing the Veteran to complete and return the form if she wished to apply for death pension.  The Appellant never returned the form with the requested income information. 

The Board notes that the duty to assist in the development and adjudication of a claim is not a one-way street.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he or she cannot wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  In addition, the Appellant has not identified any additional, outstanding evidence that has not been requested or obtained. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

In a June 2013 rating decision, the RO denied service connection for cause of death because the evidence failed to show that the Veteran's death was due to a service-connected disability and the conditions which caused his death were not related to his military service. 

After a review of the evidence submitted since the July 2013 rating decision, the Board determines that the Appellant's service connection claim for the cause of the Veteran's death should be reopened.  Specifically, new evidence includes an updated original death certificate that shows prostate cancer as contributing to the cause of death.  This evidence is new, as it was not before the RO at the time of its July 2013 rating decision.  Further, presuming its credibility, it is material, as it relates to an unestablished fact necessary to substantiate the claim. 

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the Appellant's previously denied claim of service connection for cause of death is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Service Connection

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C. § 1310; 38 C.F.R. § 3.312 (2017).

The law provides that service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §3.303(a) (2017).  In general service connection requires (1) evidence of in-service incurrence or aggravation of a disease of injury; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009). 

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C. § 1116 (a)(1); 38 CFR § 3.307(a)(6). 

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne, or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemia's (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57, 589 (1996), and 67 Fed. Reg. 42,600, 42, 608 (2002).

In this case, the Appellant contends that the Veteran is entitled to service connection for prostate cancer due to herbicide exposure while in service.  The Board notes that the Veteran's service record reflects that he was transferred to the Naval Support Activity in 1967, however, the location was Pearl Harbor and not Vietnam.  Therefore, the Board finds the Veteran was not exposed to herbicide agents and presumptive service connection is not warranted.  

Although the Veteran's prostate cancer may not be presumed related to toxic herbicide exposure, the Appellant is not precluded from also establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110 , 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

The Veteran's service treatment records (STR's) are silent for any treatment for, reports of, or diagnosis of prostate cancer.  During a March 1975 examination, the Veteran reported that he was in good health except for an occasional groin ache and shortness of breath.  

Post-service evidence does not reflect symptoms related to prostate cancer for many years after the Veteran left active duty service.  Specifically, the Veteran was not diagnosed with prostate cancer until 2009.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and the current disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's prostate cancer to active duty or to toxic herbicide exposure, despite the Appellant's contentions to the contrary.

Specifically, there is no competent medical evidence that the Veteran's prostate cancer is related to active duty or to his herbicide exposure, and no treating clinician has opined that such a relationship exists. 

In considering this claim, the Board has also considered the statements made by the Appellant relating the Veteran's prostate cancer to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

In this case, however, the Appellant is not competent to provide testimony regarding the etiology of the Veteran's prostate cancer or his cause of death.  See Jandreau, 492 F.3d at 1377, n.4.  Because prostate cancer and causes of death are not diagnosed or explained by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's prostate cancer and death are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a prostate cancer and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Entitlement to Death Pension Benefits

Basic entitlement to death pension benefits exists if (i) a veteran served for ninety days or more during a period or periods of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability based on wartime service; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C. §§ 101(8), 1521(j), 1541(a) (2014); 38 C.F.R. § 3.3 (2017).

Even though the Board has determined, above, that the Veteran's cause of death should not be service connected, VA pension benefits may still be granted if it can be shown that the Veteran served on active duty for at least 90 days during a period of war.  See 38 U.S.C. § 1521 (2014); 38 C.F.R. §§ 3.2, 3.3 (2017).  The term "period of war" is defined by statute to include the Gulf War from August 2, 1990 through a future date to be set by law or Presidential Proclamation.  See 38 U.S.C.
§ 101; 38 C.F.R. § 3.2.  The Veteran's DD 214 shows that he served in an active duty capacity (with an honorable discharge) from October 1968 to April 1975, and thus, the first element of the criteria is met.  Therefore, the Board must consider whether the Appellant's income is in excess of the maximum annual pension rate.

Basic entitlement to death pension benefits exists if, among other things, the surviving spouse's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C. § 1521; 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  See 38 U.S.C. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  See 38 U.S.C. § 1503 (a); 38 C.F.R. 
§ 3.271(a).

The Veteran's claim for entitlement to death pension benefits was denied and she appealed this decision.  A June 2013 correspondence provided the Appellant with the information necessary to substantiate her claim and requested that she complete and return the accompanied Eligibility Verification Report.  No response was received from the Appellant.  Additionally, an Eligibility Verification Report was enclosed with the October 2014 statement of the case informing the Veteran to complete and return the form if she wished to apply for death pension.  She was notified that her claim was denied because of her failure to submit this information.  To date, VA has not received any income information from the Appellant. 
The Board concludes that the Appellant is not entitled to VA death pension benefits because she failed to comply with VA's request to submit income information that is necessary to determine eligibility to entitlement.  Therefore, her claim of entitlement to death pension benefits must be denied.


ORDER

New and material evidence having been presented, the Veteran's application to reopen previously denied claim of entitlement to service connection for cause of the Veteran's death condition is granted, and the claim is reopened.

Service connection for the cause of the Veteran's death is denied.

Entitlement to death pension benefits is denied. 





____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


